UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 8, 2013 FULL HOUSE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware 1-32583 13-3391527 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4670 S. Fort Apache Road, Suite 190 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:702-221-7800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On April 8, 2013, Full House Resorts, Inc.’s wholly-owned subsidiary Gaming Entertainment (Nevada) LLC entered into a First Amendment to Casino Operations Lease (the “Amendment”) with Hyatt Equities, L.L.C. amending the terms of that certain Casino Operations Lease dated June 28, 2011 (the “Lease”).The Amendment extends the initial term of the Lease until 11:59 p.m. on August 31, 2018 and makes certain other conforming changes.Except as set forth in the Amendment, all other terms of the Lease remain in full force and effect. The foregoing description of the Amendment is qualified in its entirety by reference to the full text of the Amendment which is filed as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit 10.1 First Amendment to Casino Operations Lease dated April 8, 2013 by and between Hyatt Equities, L.L.C. and Gaming Entertainment (Nevada) LLC. Exhibit 99.1 Press release dated April 11, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Full House Resorts, Inc. Date: April 11, 2013 /s/ Deborah J. Pierce Deborah J. Pierce Chief Financial Officer 3
